Citation Nr: 0924269	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling, prior to September 8, 2005, in excess of 60 
percent disabling, beginning September 8, 2005, and in excess 
of 40 percent disabling, beginning October 1, 2006, for 
rheumatoid arthritis.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for status post cerebrovascular accidence with 
right upper extremity weakness.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for status post cerebrovascular accident with right 
lower extremity weakness.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1966 
and from July 1967 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and September 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In a March 2009 rating decision, the RO increased the rating 
for the service-connected rheumatoid arthritis from 20 
percent disabling to 60 percent disabling, effective from 
September 8, 2005, and 40 percent disabling, effective from 
October 1, 2006.  Because the increase in the evaluation of 
the Veteran's rheumatoid arthritis disability does not 
represent the maximum rating available for the condition, the 
Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in April 2007 at the Jackson RO.  The 
appellant testified at that time and the hearing transcript 
is of record.



FINDINGS OF FACT

1.  Prior to September 8, 2005, the Veteran was diagnosed 
with active rheumatoid arthritis.  Prior to September 8, 
2005, the Veteran's rheumatoid arthritis manifested stiffness 
and swelling limiting the use of the right arm and shoulder, 
pain with motion the shoulders, and tenderness in the elbows.  
Prior to September 8, 2005, the Veteran's rheumatoid 
arthritis did not manifest redness, swelling, or deformity of 
either elbow.

2.  Beginning September 8, 2005, the Veteran was diagnosed 
with active inflammation of both hands and wrists.  Beginning 
September 8, 2005, the Veteran's rheumatoid arthritis 
manifested periodic flares occurring 3 to 4 times a year 
involving the knees, shoulders, hands, wrists, and elbows, 
swelling and stiffness of the right fifth proximal 
interphalangeal joint (PIP) and metacarpophalangeal joints of 
both hands and wrists left greater than right, reported 
difficulty with his shoulders in the morning and pain and 
difficulty with movement that gets worse with cold weather 
and barometric changes, intermittent flare-ups occurring 
three to four times a year affecting his hands and wrists, 
fatigue, Boutonniere's deformities of the fingers, tophi at 
the elbows, and active synovitis.  Beginning September 8, 
2005, the Veteran's rheumatoid arthritis did not manifest 
totally incapacitating constitutional manifestations 
associated with active joint involvement.

3.  Beginning October 1, 2006, the Veteran's rheumatoid 
arthritis manifested flare-ups 5 or 6 times yearly, pain in 
his joints a few days before the injection of Humira, pain in 
his hands and diffusely in all joints with stiffness, and 
mild swelling and stiffness of the finger joints.  Beginning 
October 1, 2006, the Veteran's rheumatoid arthritis did not 
manifest weight loss or anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  

4.  In April 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of the issues of 
entitlement to an evaluation in excess of 10 percent 
disabling for status post cerebrovascular accidence with 
right upper extremity weakness and entitlement to an 
evaluation in excess of 10 percent disabling for status post 
cerebrovascular accident with right lower extremity weakness 
was requested.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for rheumatoid 
arthritis, for the period prior to September 8, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5002 (2008).

2.  The criteria for an evaluation in excess of 60 percent 
disabling for rheumatoid arthritis, for the period beginning 
September 8, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5002 (2008).

3.  The criteria for an evaluation in excess of 40 percent 
disabling for rheumatoid arthritis, for the period beginning 
October 1, 2006, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5002 (2008).

4.  The criteria for withdrawal of a Substantive Appeal in 
regard to the issues of entitlement to an evaluation in 
excess of 10 percent disabling for status post 
cerebrovascular accidence with right upper extremity weakness 
and entitlement to an evaluation in excess of 10 percent 
disabling for status post cerebrovascular accident with right 
lower extremity weakness have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the Veteran was sent VCAA notice letters in 
February 2002, July 2002, and October 2002, prior to the 
initial decisions of the AOJ.  These letters provided the 
Veteran with general information regarding the Veteran's 
claims for increased evaluations, including notice that 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and that the effect that 
worsening has on the Veteran's employment and daily life 
could be submitted.  However, the letters did not provide the 
Veteran with notice of the specific Diagnostic Code criteria 
that would be applied regarding the Veteran's claims of 
entitlement to an increased evaluation.

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the appellant 
in August 2008 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  In addition, the 
letter provided the Veteran with notice of the specific 
Diagnostic Code criteria that would be applied in assessing 
the Veteran's claims of entitlement to increased evaluations.  
Although the notice letter was not sent before the initial 
AOJ decisions in these matters, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in March 2009 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records, including records from Drs. J.H., M.R., D.W., 
L.M.D., and B.S., Gulf Coast Medical Center, Keesler Air 
Force Base, and the Physical Therapy Center of Ocean Springs.  
The appellant was afforded VA medical examinations in August 
2002, September 2003, July 2006, and January 2008.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's disability is evaluated under the rating code 
for rheumatic arthritis.  Rheumatoid arthritis as an active 
process with constitutional manifestations associated with 
active joint involvement that is totally incapacitating is 
evaluated as 100 percent disabling.  When there is less 
symptomatology than the criteria for 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, a 60 percent evaluation is assigned.  Symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year are evaluated as 40 percent disabling.  One or two 
exacerbations a year in a well-established diagnosis is 
evaluated as 20 percent disabling.  For residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the disability is rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.

In January 2001 the Veteran underwent an X-ray of the hands 
that revealed mild degenerative joint disease.

In a June 2002 statement of the Veteran, the Veteran 
indicated that the pain, stiffness, and swelling associated 
with his rheumatoid arthritis limits the use of his right arm 
and shoulder.

In August 2002 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he 
remains symptomatic in the shoulders and elbows and that the 
right shoulder is more symptomatic than the left.  He noted 
that he had pain in the shoulders with overhead-type 
activities or with lifting, carrying, pushing, or pulling-
type movements.  The Veteran noted that, in general, the 
condition did not affect his work performance because he had 
an office-type job.  Physical examination of the shoulders 
revealed 110 degrees of flexion in the right shoulder, 125 
degrees of flexion in the left shoulder, 90 degrees of 
abduction in the right shoulder, 115 degrees of abduction in 
the left shoulder, 40 degrees of internal rotation in the 
right shoulder, 70 degrees of internal rotation in the left 
shoulder, 50 degrees of external rotation in the right 
shoulder, and 90 degrees of external rotation in the left 
shoulder.  The Veteran was noted to have pain through all 
ranges of motion of the right shoulder.  There was pain noted 
at the extremes of the left shoulder flexion and abduction.  
No pain was noted on internal or external rotation of the 
left shoulder.  No redness, heat, or swelling of the 
shoulders was present and there was no tenderness to 
palpation.  Hawkins impingement sign was negative 
bilaterally.  Strength of the shoulders was 5/5, bilaterally.  
The elbows were without redness, heat, or swelling.  The 
right elbow lacked 10 degrees from terminal extension and had 
140 degrees of the flexion.  There was no pain on motion or 
tenderness to palpation of the right elbow.  The left elbow 
had 0 to 140 degrees of motion and there was no pain, 
redness, heat, swelling, or tenderness of the left elbow.  
The examiner diagnosed the Veteran with rheumatoid arthritis 
and noted that the Veteran's shoulders and elbows were 
symptomatic.

In a private treatment note, dated in April 2002, the Veteran 
complained of right shoulder pain for the prior 2 months.  He 
had decreased abduction and internal rotation.  There was a 
question of adhesive capsulitis.  In May 2002 the Veteran 
underwent private occupational therapy.  He was noted to have 
32 degrees of extension, 106 degrees of flexion, 105 degrees 
of abduction, full adduction, 35 degrees of internal 
rotation, and 65 degrees of external rotation in the right 
shoulder.  He also had 65 degrees of extension, 137 degrees 
of flexion, 180 degrees of abduction, full adduction, 45 
degrees of internal rotation, and 90 degrees of external 
rotation in the left shoulder.  An August 2002 VA X-ray 
examination of the elbows and shoulders was normal.  In a 
private treatment note, dated in August 2003, he was issued 
an extended work leave note due to his rheumatoid arthritis. 

In September 2003 the Veteran was afforded a VA C&P joints 
examination.  He reported persistent pain in his elbows with 
less pain in the left elbow than the right.  His knees, 
ankles, and hands were also affected.  The only joints that 
were tender on the day of the examination were the elbows, 
each of which displayed tenderness on palpation on 
examination.  There was no deformity.  The range of motion of 
the right elbow was within 5 degrees of full extension, 
flexion was to 120 degrees, and internal and external 
rotation of the forearm was within normal limits.  The range 
of motion of the left elbow was extension to within 10 
degrees of full extension, flexion was to 110 degrees, with 
normal internal and external rotation.  There was no redness, 
swelling, or deformity of either elbow.  Grip was normal in 
both hands and he could approximate both fingers to the palms 
of his hands and his thumb to the remaining four fingers.  
There was no deformity of the hands, bilaterally.  There was 
no evidence of acute inflammation of either knee and range of 
motion of the knees was within normal limits.  Both ankles 
were stable with no swelling or inflammation.  The range of 
motion of the ankles was within normal limits.  He was 
diagnosed with active rheumatoid arthritis.

In a private treatment note, dated in December 2005, the 
Veteran underwent a rheumatologic evaluation for the 
possibility of rheumatoid arthritis.  He reported periodic 
flares occurring 3 to 4 times a year involving the knees, 
shoulders, hands, wrists, and elbows.  He had swelling and 
stiffness of the right fifth proximal interphalangeal joint 
(PIP) and metacarpophalangeal joints of both hands and 
wrists, greater on the left.  He was negative for fever, 
chills, nausea, vomiting, night sweats, anorexia, weight low, 
or other constitutional symptoms.  He also denied ocular 
symptoms, photosensitive or malar rashes, oral or nasal 
ulcers, Reynaud's phenomenon, alopecia, esophageal symptoms, 
muscle weakness, sicca symptoms, chest pain, shortness of 
breath or pleurisy.  He further denied gastrointestinal, 
renal, cardiac, pulmonary, hematological, or endocrine 
symptoms.  There was no history of gouty arthritis, 
psoriasis, inflammatory bowel disease, thrombotic episodes, 
or recurrent infections.  X-rays of the hands revealed soft 
tissue swelling overlying the right second and third 
metacarpophalangeal joint, preservation of radiocarpal, 
carpal, metacarpophalangeal, proximal and distal 
interphalangeal joint spaces without periarticular 
calcifications, erosions or cystic changes.  The physician 
diagnosed the Veteran with adult onset rheumatoid arthritis 
with active inflammation of both hands and wrists.

In August 2006 the Veteran was afforded a VA C&P examination.  
He reported difficulty with his shoulders in the morning and 
that pain and difficulty with movement gets worse with cold 
weather and barometric changes.  He stated that flare-ups are 
intermittent and especially affect his hands and wrists.  He 
received treatment from a private rheumatologist every three 
months and is prescribed prednisone and methotrexate.  The 
Veteran was noted to have symptoms with his hands and wrists 
and to have fatigue.  However he was noted to be able to 
carry on his daily activities including personal hygiene and 
driving.  He complained of flare-ups three to four times a 
year involving his knees, shoulders, hands, and wrists.  Upon 
physical examination, he had hyperextension of the second, 
third, and fourth fingers of the left hand at the DIP and 
hyperextension of the second, third, and fourth fingers of 
the right hand at the DIP which is consistent with 
Boutonniere's deformities.  He had tophi at the elbows and 
evidence of active synovitis at PIP of all fingers.  The 
examiner diagnosed rheumatoid arthritis and indicated that 
there were minimal residuals.

In a VA treatment note, dated in February 2007, the Veteran 
was noted to be treated by a private physician at Keesler AFB 
for his rheumatoid arthritis.  He was reported to have renal 
insufficiency.

In a letter from a private physician, dated in April 2007, 
the Veteran was noted to be prescribed Humira as a therapy 
for his rheumatoid arthritis.

In a letter from the Veteran's private physician, dated in 
May 2007, the Veteran was noted to have had continuous flare-
ups of rheumatoid arthritis from September 2005 to 
August/September 2006 when he was prescribed Humira.  The 
physician noted that the Veteran experienced weight loss 
during the period between September 2005 and September 2006.  
The Veteran had flare-ups 5 or 6 times yearly for which he is 
prescribed prednisone.

In January 2008 the Veteran was afforded a VA C&P 
examination.  He said his condition was an active process 
with chronic flare-up from September 2005 to September 2006.  
The examination noted that, according to the Veteran's 
private physician, his condition had improved since being 
started on Humira in August 2006.  The Veteran reported that 
he had symptoms mostly in his hands, elbows and shoulders.  
His treatment consisted of Humira injections every two weeks 
and Methotrexate tablets every week.  He complained of pain 
in his joints a few days before the injection and has pain in 
his hands and diffusely in all joints with stiffness.  The 
Veteran denied swelling and locking.  He reported flare-ups 
of pain 2 to 3 times a month, although he was able to 
accomplish his activities of daily living.

Upon physical examination the Veteran was noted to have no 
swelling or tenderness of the right shoulder, which had 
forward flexion of 100 degrees, abduction of 95 degrees, and 
internal rotation of 90 degrees.  There was no pain with 
motion; however, there was more stiffness and limitation of 
motion with repetitive use.  The left shoulder had no 
swelling or tenderness, which had forward flexion of 90 
degrees, abduction of 90 degrees, external and internal 
rotation of 70 degrees.  There was stiffness with motion, 
although there was no pain on motion or additional limitation 
of motion with repetitive motion.  The right elbow had no 
swelling or tenderness, flexion to 120 degrees, extension to 
0 degrees, supination to 85 degrees, and pronation to 80 
degrees.  The left elbow had no swelling or tenderness, with 
flexion to 140 degrees, extension to 0 degrees, pronation to 
80 degrees, and supination to 85 degrees.  There was no pain 
on motion or additional loss of motion with repetitive motion 
with either elbow.  The right wrist had no swelling or 
tenderness, dorsiflexion to 50 degrees, palmar flexion to 70 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 35 degrees.  There was no pain on motion and no additional 
limitation of motion with repetitive use.  On the firth hand 
interphalangeal joint examination there was mild swelling 
with proximal interphalangeal joints.  The range of motion of 
the metacarpal phalangeal joint was 0 to 90 degrees, proximal 
interphalangeal joint was 0 to 110 degrees, and distal 
interphalangeal joint was 0 to 80 degrees.  There was no pain 
on motion or additional limitation of motion with repetitive 
use.  There was stiffness with motion.  He had mild weakness 
with hand grips, pushing, pulling, and twisting.  The left 
wrist had no swelling or tenderness, with dorsiflexion to 50 
degrees, palmar flexion to 60 degrees, radial deviation to 20 
degrees, and ulnar deviation to 35 degrees.  There was no 
pain on motion or additional limitation of motion with 
repetitive use.  The left hand metacarpal phalangeal joint 
flexion was 0 to 90 degrees, proximal interphalangeal joint 
motion was 0 to 110 degrees, and distal interphalangeal joint 
motion was 0 to 80 degrees.  There was mild swelling in the 
proximal interphalangeal joint in all fingers but no 
tenderness.  There was no pain with motion with the 
interphalangeal joints or metacarpal phalangeal joint.  There 
was no additional limitation of motion with repetitive use.  
The Veteran had stiffness of the finger joints.  The 
diagnosis was rheumatoid arthritis; it was opined that the 
Veteran had a continuous active flare-up from September 2005 
to September 2006.  Since starting Humira, there had been no 
incapacitating episodes.  However, he did have stiffness and 
pain prior to the injections and he did have chronic 
residuals.



A.  Prior to September 8, 2005

In light of the evidence, the Board finds that prior to 
September 8, 2005, the Veteran's rheumatoid arthritis 
symptoms most nearly approximate the criteria for an 
evaluation of 40 percent disabling and no higher.  The Board 
notes that, prior to September 8, 2005, he had been diagnosed 
with active rheumatoid arthritis.  As such, application of 
the criteria for active rheumatoid arthritis is appropriate.  
During this time period, his rheumatoid arthritis was 
manifested by stiffness and swelling that limited the use of 
the right arm and shoulder, pain with motion of the 
shoulders, and tenderness in the elbows.  At one point, he 
had obtained an extended work leave note.  However, his 
rheumatoid arthritis had not been manifest by redness, 
swelling, or deformity of either elbow.  The Board finds that 
the symptoms of the Veteran's rheumatoid arthritis are 
production of definite impairment of health objectively 
supported by examination findings.  As such, entitlement to 
an evaluation of 40 percent disabling, and no higher, for 
rheumatoid arthritis for the period prior to September 8, 
2005 is granted.

The Board notes that Diagnostic Codes 5200, 5201, 5205, 5206, 
5207, 5208, 5214, 5215, 5216 - 5230, 5256, 5260, and 5261 
have been considered regarding whether the Veteran is 
entitled to a higher evaluation based upon the limitation of 
range of motion of the Veteran's affected joints.  However, 
the Board notes that the Veteran does not have any ankylosis 
of any of the affected joints and the ranges of motion of the 
affected joints, as discussed above, do not warrant an 
evaluation under any of these indicated codes, either 
individually or in combination, in excess of 40 percent 
disabling.

B.  Beginning September 8, 2005

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 60 percent disabling for 
rheumatoid arthritis, for the period beginning September 8, 
2005, is not warranted.  For the period beginning September 
8, 2005, the Board notes that the Veteran was diagnosed with 
active inflammation of both hands and wrists.  As such, the 
Board finds that application of the criteria for active 
rheumatoid arthritis is appropriate.  The Board notes that 
beginning September 8, 2005, his rheumatoid arthritis was 
manifested by periodic flares occurring 3 to 4 times a year 
involving the knees, shoulders, hands, wrists, and elbows, 
swelling and stiffness of the right fifth proximal 
interphalangeal joint (PIP) and metacarpophalangeal joints of 
both hands and wrists (left greater than right), reported 
difficulty with his shoulders in the morning and pain and 
difficulty with movement that gets worse with cold weather 
and barometric changes, intermittent flare-ups occurring 
three to four times a year affecting his hands and wrists, 
fatigue, Boutonniere's deformities of the fingers, tophi at 
the elbows, and active synovitis.  A private physician noted 
that the Veteran's rheumatoid arthritis manifested continuous 
flare-up from September 2005 to August/September 2006 and 
weight loss prior to being prescribed Humira.  His rheumatoid 
arthritis did not manifest totally incapacitating 
constitutional manifestations associated with active joint 
involvement.  As such, the Board finds that the Veteran's 
manifestations of rheumatoid arthritis, beginning September 
8, 2005, do not meet the criteria for an evaluation in excess 
of 60 percent disabling and, therefore, entitlement to an 
evaluation in excess of 60 percent disabling for rheumatoid 
arthritis, beginning September 8, 2005, is denied.

The Board notes that Diagnostic Codes 5200, 5201, 5205, 5206, 
5207, 5208, 5214, 5215, 5216 - 5230, 5256, 5260, and 5261 
have been considered regarding whether the Veteran is 
entitled to a higher evaluation based upon the limitation of 
range of motion of the Veteran's affected joints.  However, 
the Board notes that the Veteran does not have any ankylosis 
of any of the affected joints and the ranges of motion of the 
affected joints, as discussed above, do not warrant an 
evaluation under any of these indicated codes, either 
individually or in combination, in excess of 60 percent 
disabling.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 60 percent disabling for rheumatoid arthritis, 
beginning September 8, 2005, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Beginning October 1, 2006

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 40 percent disabling for 
rheumatoid arthritis, beginning October 1, 2006, is not 
warranted.  For the period beginning October 1, 2006, the 
Board notes that the Veteran had mild swelling of the finger 
joints and stiffness and pain in the week prior to treatment 
with Humira.  As such, the Board finds that he has an active 
rheumatoid arthritis condition and the application of the 
criteria for active rheumatoid arthritis is appropriate.  
Beginning October 1, 2006, the Veteran's rheumatoid arthritis 
manifested flare-ups 5 or 6 times yearly, pain in his joints 
a few days before the injection of Humira, pain in his hands 
and diffusely in all joints with stiffness, and mild swelling 
and stiffness of the finger joints.  Starting shortly after 
the Veteran being prescribed Humira in August 2006 the 
Veteran improved significantly and was noted to not have any 
incapacitating episodes since that time.  His condition did 
not manifest weight loss or anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  As such, entitlement to an evaluation in 
excess of 40 percent disabling for rheumatoid arthritis, 
beginning October 1, 2006, is denied.

The Board notes that Diagnostic Codes 5200, 5201, 5205, 5206, 
5207, 5208, 5214, 5215, 5216 - 5230, 5256, 5260, and 5261 
have been considered regarding whether the Veteran is 
entitled to a higher evaluation based upon the limitation of 
range of motion of the Veteran's affected joints.  However, 
the Board notes that the Veteran does not have any ankylosis 
of any of the affected joints and the ranges of motion of the 
affected joints, as discussed above, do not warrant an 
evaluation under any of these indicated codes, either 
individually or in combination, in excess of 40 percent 
disabling.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 40 percent disabling for rheumatoid arthritis, 
beginning October 1, 2006, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  Although the Veteran was 
provided with an extended work leave note in August 2003, the 
Board observes that there is no showing the disability 
results in marked interference with employment beyond that 
contemplated by the rating criteria.  Nor has his disorder 
adversely affected his ability to complete activities of 
daily living.  His disabilities have not required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III. Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In April 2009, a statement was received from the Veteran 
indicating that he desired to withdraw the issues of 
entitlement to an evaluation in excess of 10 percent 
disabling for status post cerebrovascular accidence with 
right upper extremity weakness and entitlement to an 
evaluation in excess of 10 percent disabling for status post 
cerebrovascular accident with right lower extremity weakness.  
Therefore, the appellant has withdrawn the appeal of the 
issues of entitlement to an evaluation in excess of 10 
percent disabling for status post cerebrovascular accidence 
with right upper extremity weakness and entitlement to an 
evaluation in excess of 10 percent disabling for status post 
cerebrovascular accident with right lower extremity weakness 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration regarding those issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the issues of entitlement to an evaluation in 
excess of 10 percent disabling for status post 
cerebrovascular accidence with right upper extremity weakness 
and entitlement to an evaluation in excess of 10 percent 
disabling for status post cerebrovascular accident with right 
lower extremity weakness and they are dismissed.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits entitlement to an evaluation of 40 percent 
disabling, and no higher, for rheumatoid arthritis, for the 
period prior to September 8, 2005, is granted.

Entitlement to an evaluation in excess of 60 percent 
disabling for rheumatoid arthritis, for the period beginning 
September 8, 2005, is denied.

Entitlement to an evaluation in excess of 40 percent 
disabling for rheumatoid arthritis, for the period beginning 
October 1, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for status post cerebrovascular accidence with 
right upper extremity weakness is dismissed.

Entitlement to an evaluation in excess of 10 percent 
disabling for status post cerebrovascular accident with right 
lower extremity weakness is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


